                      Case 1-20-41827-jmm                            Doc 2     Filed 04/08/20     Entered 04/08/20 13:48:44



 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
         ---------------------------------------------X                              Chapter     11
 IN RE:  VNS Transportation, Inc,
                                                                                     Case No.:

                                      Debtor(s)                                      STATEMENT PURSUANT TO LOCAL RULE 2017
                  ---------------------------------------------X

I, Alla Kachan 4244281, an attorney admitted to practice in this Court, state:

1. That I am the attorney for the above-named debtor(s) and am fully familiar with the facts herein.

2. That prior to the filing of the petition herein, my firm rendered the following services to the
   above-named debtor(s):




                                      Date\Time                              Services

                                                                             Initial interview, analysis of financial
                                                                             condition, etc.

                                                                             Preparation and review of
                                                                             Bankruptcy petition

3. That my firm will also represent the debtor(s) at the first meeting of creditors.

4. That all services rendered prior to the filing of the petition herein were rendered by my firm.

5. That my usual rate of compensation of bankruptcy matters of this type is $                                           10,000.00   .

Dated: April          8, 2020

                                                                        /s/ Alla Kachan
                                                                        Alla Kachan 4244281
                                                                        Attorney for debtor(s)
                                                                        Law Offices Of Alla Kachan, P.C.
                                                                        3099 Coney Island Avenue
                                                                        3rd Floor
                                                                        Brooklyn, NY 11235
                                                                        (718) 513-3145 Fax:(347) 342-3156
                                                                        alla@kachanlaw.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
